Title: John Minor to Thomas Jefferson, 17 May 1809
From: Minor, John
To: Jefferson, Thomas


          Dear Sir   Fredericksburg May 17th 1809
           You being the only surviving Trustee, or one of the only two surviving Trustees of Bernard Moore; the Title of the purchaser of certain Lands in the County of Caroline, cannot be perfected without your signature; it is therefore that I now trouble you with a request to Execute the Deed which accompanies this Letter; my friend Mr Peter Kerr Carr will take charge of it & have it proven and certified in Albemarle Court in order to a regular Recordation in Caroline 
          Will you permit me my dear Sir to tender you my grateful thankes for the able and faithful manner in which you have administered the Government of Our common Country during the last Eight Years: May you long live in Health to enjoy that Peace which is the result of your own measures and prudence; is the prayer of your Affectionate Servt
          
            John Minor
        